United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Morgan City, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0485
Issued: June 22, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 3, 2017 appellant, through counsel, filed a timely appeal from a
November 22, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish total disability
beginning December 12, 2015 causally related to her October 26, 2015 employment injury.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 26, 2015 appellant, then a 53-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date she experienced a burning and ripping sensation in
her left arm, shoulder, and the left side of her neck pulling mail on her route. She stopped work
on October 26, 2015 and did not return. OWCP accepted the claim for cervical strain and a
sprain of the left shoulder joint and assigned File No. xxxxxx447.3
On December 11, 2015 appellant filed a claim for compensation (Form CA-7) beginning
that date. OWCP paid wage-loss compensation for December 11, 2015. Appellant subsequently
filed claims for compensation for the period December 12, 2015 to January 8, 2016.
Dr. Scott Domingue, Board-certified in family practice, evaluated appellant on
October 26, 2015 for shoulder pain. He diagnosed a rotator cuff injury and shoulder strain and
provided work restrictions, including no lifting or driving.
In a report dated November 30, 2015 and signed on December 2, 2015, Dr. Michael A.
LaSalle, a Board-certified orthopedic surgeon, evaluated appellant for a new injury to her neck
and left shoulder that occurred at work one month earlier. He related that she “felt a ripping and
a tearing while picking up an [employing establishment] box in the left shoulder and into the left
side of her neck.” Dr. LaSalle diagnosed cervical and left shoulder sprains and a possible left
rotator cuff tear. In a work release form, he found that appellant was disabled from employment.
A magnetic resonance imaging (MRI) scan study of the cervical spine showed mixed
spondylotic protrusions at C5-6 and C6-7 combining with joint hypertrophy to cause left more
than right neural foraminal narrowing. A left shoulder MRI scan obtained on January 11, 2016
showed an interstitial laminar tear and mild arthropathy of the AC joint.
In a January 20, 2016 work capacity evaluation report (OWCP-5c), Dr. LaSalle
diagnosed a sprain of the cervical spine and left shoulder and found that appellant was totally
disabled. In a duty status report (Form CA-17) of the same date, he diagnosed a right rotator cuff
tear, left shoulder impingement, and a cervical disc condition. Dr. LaSalle advised that appellant
was totally disabled. In a January 20, 2016 work release form, he diagnosed left shoulder pain,
neck pain, a cervical disc condition, a right rotator cuff tear, and left shoulder impingement.
Dr. LaSalle indicated that she was temporarily totally disabled. In a progress report dated
January 20, 2016, he noted that appellant’s neck pain had increased and diagnosed neck pain,
cervical disc displacement, left shoulder pain and impingement syndrome, and a complete tear of
the right rotator cuff. Dr. LaSalle provided similar findings and diagnoses in a January 28, 2016
progress report.4

3

OWCP had previously accepted a right shoulder and upper arm sprain, a right acromioclavicular (AC) joint
sprain, and a right partial rotator cuff sprain and tear due to a December 28, 2013 employment injury, under OWCP
File No. xxxxxx767, which serves as the master file number. In June 2014 appellant underwent a right rotator cuff
repair. She accepted a limited-duty position in January 2015.
4

In January 27 and February 3, 2016 work restriction evaluations, Dr. LaSalle found that appellant was disabled
from employment.

2

By letter dated January 20, 2016, OWCP requested that appellant submit a detailed report
from her attending physician, supported by objective findings, addressing why she was disabled
from employment and the relationship between her disability and her work injury.
In a duty status report and work release form dated February 22, 2016, Dr. LaSalle
diagnosed left shoulder impingement, a right rotator cuff tear, and a cervical disc condition. He
opined that appellant was temporarily totally disabled. In a February 22, 2016 progress report,
Dr. LaSalle diagnosed chronic left shoulder pain, left impingement syndrome, neck pain, and
cervical disc displacement. He noted that appellant was accompanied by an OWCP nurse to
evaluate her left shoulder and neck and had recently experienced two small strokes. Dr. LaSalle
related, “There were questions and concerns of her cervical spine and left shoulder which were
her most recent issue. [Appellant’s] cervical spine findings were an aggravation of a preexisting
condition due to a work[-]related accident.” He advised that she was in an off work status.
Dr. Michael S. Haydel, a Board-certified anesthesiologist, evaluated appellant on
March 1, 2016 for cervical pain, left shoulder pain, and pain in her left upper back. He
diagnosed cervicalgia, other cervical disc displacement, and spondylosis without myelopathy or
radiculopathy. In a progress report dated April 28, 2016, Dr. Haydel diagnosed cervicalgia,
cervical disc displacement, and spondylosis.
In an April 4, 2016 progress report, Dr. LaSalle evaluated appellant for cervical and
bilateral shoulder pain and noted that she was in an “off-work status.” He diagnosed acute right
shoulder pain with a complete rotator cuff tear and right shoulder impingement. On April 18,
2016 Dr. LaSalle completed work release forms and duty status reports finding that appellant
was disabled from employment.
By decision dated April 29, 2016, OWCP denied appellant’s claim for compensation
beginning December 12, 2015. It found that she failed to establish total disability during the
claimed period due to her employment injury.
Appellant, on May 8, 2016, requested a review of the written record by an OWCP
hearing representative. She questioned why her claim for disability was denied and noted that
she was working without using her right arm at the time she injured her left shoulder.
Dr. LaSalle, in a May 30, 2016 progress report, evaluated appellant for left shoulder pain.
He diagnosed chronic left shoulder pain and left impingement syndrome and found that she
could work light duty. In duty status reports dated May 30, June 27, and July 25, 2016,
Dr. LaSalle diagnosed a right rotator cuff tear and left shoulder impingement. He provided work
restrictions. Dr. LaSalle checked a box marked “yes” that the history of injury corresponded to
that alleged on the form.
In an August 22, 2016 progress report, Dr. LaSalle diagnosed neck pain, cervical disc
displacement, chronic left shoulder pain, and impingement syndrome. In a duty status report
dated August 22, 2016, he listed work restrictions. Dr. LaSalle checked a box marked “yes” that
the history provided by appellant corresponded to that on the form of her having neck pain.

3

In a decision dated November 22, 2016, an OWCP hearing representative affirmed the
April 29, 2016 decision. She found that appellant failed to submit rationalized medical evidence
supporting disability from employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.5 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.6 Whether a particular injury causes an
employee to become disabled for work, and the duration of that disability, are medical issues that
must be proved by a preponderance of the probative and reliable medical opinion evidence.7
Under FECA the term “disability” means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.8 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.9 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability and is not entitled to compensation for loss of wageearning capacity.10 When, however, the medical evidence establishes that the residuals or
sequelae of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in her employment, she is entitled to compensation for any loss of
wages.
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.11
ANALYSIS
OWCP accepted that appellant sustained cervical strain and a sprain of the left shoulder
joint due to an October 26, 2015 employment injury. At the time of her injury, appellant was
performing limited duty after right rotator cuff surgery under another claim. She filed claims for

5

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986).

6

See Amelia S. Jefferson, id.

7

See Edward H. Horton, 41 ECAB 301 (1989).

8

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); 20 C.F.R. § 10.5(f).

9

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

10

Merle J. Marceau, 53 ECAB 197 (2001).

11

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

4

compensation for total disability beginning December 12, 2015 due to her October 26, 2015
work injury.
In a report dated November 30, 2015 and signed December 2, 2015, Dr. LaSalle advised
that one month earlier appellant had sustained a new injury to her neck and left shoulder after
picking up a box at work and experiencing a tearing sensation. He diagnosed cervical and left
shoulder sprains and a possible left rotator cuff tear. Dr. LaSalle found appellant disabled from
employment. In a duty status report dated November 30, 2015, he diagnosed a possible rotator
cuff tear and found that she should not work. In a work release form also dated November 30,
2015, Dr. LaSalle diagnosed cervical strain, left shoulder strain, and a possible left rotator cuff
tear and advised that appellant was totally disabled. He did not, however, explain why appellant
was disabled from her job duties. A medical report must include rationale explaining how the
physician reached his conclusion regarding disability.12 As these reports lack the requisite
medical rationale, they are insufficient to meet appellant’s burden of proof.
In progress reports dated January 20 and 28, 2016, Dr. LaSalle evaluated appellant for
neck pain and stiffness. He diagnosed neck pain, cervical disc displacement, left shoulder pain
and impingement syndrome, and a complete tear of the right rotator cuff. In a January 2016
work capacity evaluation, Dr. LaSalle diagnosed a sprain of the cervical spine and left shoulder
and found that appellant was totally disabled. In a duty status report and work release form dated
January 2016, he diagnosed a right rotator cuff tear, left shoulder impingement, and a cervical
disc condition and opined that appellant was totally disabled. OWCP, however, had only
accepted the claim under this OWCP file number for cervical strain and a sprain of the left
shoulder joint. When appellant claims that a condition not accepted or approved by OWCP was
due to her employment injury, she bears the burden of proof to establish that the condition is
causally related to the employment injury through the submission of rationalized medical
evidence.13 Dr. LaSalle’s reports do not contain medical rationale explaining why she could not
perform her employment duties or how the additional diagnosed conditions had resulted from the
October 2015 work injury.14 Medical conclusions unsupported by rationale are of diminished
probative value and insufficient to meet a claimant’s burden of proof.15
In a February 22, 2016 progress report, Dr. LaSalle diagnosed chronic left shoulder pain,
left impingement syndrome, neck pain, and cervical disc displacement. He found that her
cervical spine condition was an aggravation of a preexisting work injury. In a duty status report
and work release form dated February 22, 2016, Dr. LaSalle diagnosed left shoulder
impingement, a right rotator cuff tear, and a cervical disc condition. He opined that appellant
was temporarily totally disabled. Dr. LaSalle did not specifically relate her disability to the
October 26, 2015 work injury or address whether the disability resulted from the accepted
conditions of a left shoulder joint sprain or cervical sprain. Again, OWCP has not accepted left
shoulder impingement, a right rotator cuff tear, or a cervical disc injury as causally related to the
12

See R.M., Docket No. 16-0315 (issued January 25, 2017).

13

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

14

See S.B., Docket No. 13-1162 (issued December 12, 2013).

15

See Albert C. Brown, 52 ECAB 152 (2000).

5

October 26, 2015 employment injury. As Dr. LaSalle’s reports do not provide a rationalized
explanation regarding how appellant’s current disability was causally related to the accepted
employment injury, they are insufficient to meet her burden of proof.16
In an April 4, 2016 progress report, Dr. LaSalle evaluated appellant for cervical and
bilateral shoulder pain and noted that she was in an “off-work status.” He diagnosed acute right
shoulder pain with a complete rotator cuff tear and right shoulder impingement. On April 18,
2016 Dr. LaSalle completed work release forms and duty status reports finding that appellant
was disabled from employment. As noted, OWCP had not accepted a right shoulder condition
under this file number. For each period of disability claimed, the employee has the burden of
proof to establish that she was disabled for work as a result of the accepted work injury.17
Likewise, in his May 30 and August 22, 2016 reports, noted appellant’s cervical and left
shoulder symptoms, diagnoses, and work restrictions. Dr. LaSalle did not provide any rationale
explaining how or why appellant’s limitations resulted from her accepted injury. The issue of
whether a claimant’s disability is related to an accepted condition is a medical question which
must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to the employment injury and
supports that conclusion with sound medical reasoning.18
In duty status reports dated June 27, July 25, and August 22, 2016, Dr. LaSalle diagnosed
a right rotator cuff tear and left shoulder impingement. He provided work restrictions.
Dr. LaSalle checked a box marked “yes” that the history of injury corresponded to that on the
form of appellant experiencing neck pain. The Board has held, however, that an opinion on
causal relationship, which consists only of a physician checking a box marked “yes” to a medical
form question, on whether the claimant’s condition was related to the history given, is of little
probative value. Without any explanation or rationale for the conclusion reached, such report is
insufficient to establish causal relationship.19 Other reports from Dr. LaSalle are of diminished
probative value as they did not specifically address whether the claimed period of disability was
due to the accepted cervical strain and left shoulder sprain.20
Similarly, reports from Dr. Haydel and Dr. Domingue are of limited probative value
because neither physician addressed why appellant had disability from employment causally
related to the accepted conditions.21
16

See D.S., Docket No. 16-1053 (issued January 17, 2017); S.S., Docket No. 10-0621 (issued
November 23, 2010).
17

See Amelia S. Jefferson, supra note 5.

18

See Sandra D. Pruitt, 57 ECAB 126 (2005).

19

Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box “yes” in a form report, without additional
explanation or rationale, is insufficient to establish causal relationship).
20

See S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship);
Conard Hightower, 54 ECAB 796 (2003).
21

See id.

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she was
disabled beginning December 12, 2015 causally related to her October 26, 2015 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the November 22, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 22, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

